Citation Nr: 1025285	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  10-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses 
incurred at Halifax Medical Center on September 16, 2009.


REPRESENTATION

Appellant represented by:	Community Legal Services of Mid-
Florida, Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from November 1986 to September 
1991, and additional unverified active and inactive service.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2009 determination from the Department of 
Veterans Affairs Medical Center (VAMC) located in Gainesville, 
Florida, which denied the above claim.

While the claims file reflects the recent appointment of 
Community Legal Services of Mid-Florida, Inc., as the Veteran's 
representative in this matter, and that only the Veteran's 
previous representative was given the opportunity to submit a 
Department of Veterans Affairs (VA) Form 646, as a result of the 
Board's decision to grant the benefit on appeal, the Board finds 
that remand to provide the Veteran's new representative an 
opportunity to submit additional argument in a new VA Form 646 is 
not required and would be futile.  


FINDINGS OF FACT

1.  The Veteran was the recipient of VA hospital, nursing home, 
or domiciliary care within the 24-month period precedent to the 
treatment rendered on September 16, 2009.

2.  In the context of advice from his VA treating physician that 
given the Veteran's comorbid condition of being HIV positive, 
complaints of sore throat, myalgias, wheezing, cough, left-sided 
head pain, diaphoresis, and chills with a recorded temperature of 
101.2 could be potentially life threatening, a prudent person 
might reasonably expect that he or she should not delay in 
seeking medical attention.  

3.  There is no evidence that the Veteran had coverage under any 
medical care contract for payment or reimbursement in whole or in 
part for the treatment he received on September 16, 2009.

4.  The Veteran was not eligible for reimbursement for these 
expenses under 38 U.S.C.A. § 1728 (West 2002).


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the expenses 
associated with the emergency treatment received by the Veteran 
at a private facility on September 16, 2009, have been met.  38 
U.S.C.A. §§ 1725, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.53, 
17.1000-.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board would first note that as this matter will be decided as 
a matter of law based on essentially undisputed facts, the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA) is arguably not applicable 
here.  The Board further notes that as a result of the Board's 
decision to grant the benefit sought, any failure to notify 
and/or develop the claim under the VCAA cannot be considered 
prejudicial to the Veteran.

The Veteran is seeking entitlement to payment or reimbursement 
for expenses incurred at a private medical facility near his 
residence in Daytona Beach, Florida, on September 16, 2009.  He 
went to the emergency room complaining of sore throat, myalgias, 
wheezing, cough, left-sided head pain, diaphoresis, and chills 
and was found to have a temperature of 101.2.  Although some 
import has been place on the fact that the Veteran subsequently 
related that some of his symptoms had been ongoing for the 
previous two days, he denied that he had experienced a fever 
prior to his decision to go to an emergency department.  In 
addition, the Veteran had been previously informed by his VA 
treating physician, a physician employed at a VA facility located 
several hundred miles away from the Veteran, that in the event 
that he experienced the symptoms noted above, in view of his 
comorbid HIV positive status, he should consider his situation to 
be life threatening and take the action necessary to obtain 
emergent treatment.  In fact, the record contains a November 2009 
opinion from this doctor, in which, in pertinent part, he 
expressed his agreement with the Veteran's contention that given 
his comorbid condition, complaints of sore throat, myalgias, 
wheezing, cough, left-sided head pain, diaphoresis, and chills 
with a recorded temperature of 101.2, could be due to a 
potentially life threatening illness.

The Board observes that the VAMC in Gainesville, Florida denied 
the Veteran's claim for payment or reimbursement on the basis 
that the care he received on September 2009 was non-emergent.

Although the Board does not find that the Veteran is eligible 
under the criteria set forth in 38 U.S.C.A. § 1728, 38 U.S.C.A. § 
1725 provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility for those Veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, nursing 
home, or domiciliary care under such system within the last 24-
month period) and who are personally liable for such treatment 
and not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use them 
beforehand would not be reasonable, when such care or services 
are rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and only 
until such time as the Veteran can be transferred safely to a VA 
or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

Thus, the need for emergency treatment under 38 U.S.C.A. § 1725 
is not based on medical expert opinion but rather whether a 
prudent lay person reasonably expects that delay in seeking 
immediate medical attention would be hazardous.  Thus, the VAMC 
physician's opinion that the Veteran's condition was non-emergent 
is not determinative.  Here, in the context of prior advice from 
his VA treating physician that because he was HIV positive, 
symptoms of sore throat, myalgias, wheezing, cough, left-sided 
head pain, diaphoresis, chills, and high temperature could be 
potentially life threatening, the Board finds that a prudent 
layperson might reasonably expect that he or she should not delay 
in seeking medical attention.  As was previously indicated, the 
Veteran's VA treating physician is located at a VA facility that 
is several hundred miles away from where the Veteran resides in 
Daytona Beach, Florida.  However, the Board also notes that 
treatment records in the claims file reflect that the Veteran 
regularly obtained treatment at the VA and had done so within a 
24-month period of the private medical treatment in question.

The Board further notes that there is no evidence that the 
Veteran had coverage under any medical care contract for payment 
or reimbursement in whole or in part for the treatment received 
on September 16, 2009.

Therefore, since the Veteran was the recipient of VA medical care 
within the 24-month period precedent to the treatment rendered on 
September 16, 2009, he could have reasonably determined that he 
should not delay in seeking medical attention based on his 
symptoms at that time given his comorbid condition of being HIV 
positive, the closest VA facility was a significant distance 
away, there is no evidence that the Veteran had coverage under 
any medical care contract for reimbursement for the treatment he 
received, and he was not eligible for payment of his expenses 
under 38 U.S.C.A. § 1728, the Board finds that the Veteran is 
eligible for reimbursement of these expenses under 38 U.S.C.A. § 
1725.


ORDER

Entitlement to the reimbursement for the expenses associated with 
the emergency treatment received by the Veteran at a private 
facility on September 16, 2009, is granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


